Supreme Court, Bronx County, rendered September 23, 1976, convicting defendant upon a plea of guilty to the crime of manslaughter in the first degree and sentencing him to an indeterminate term of from 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to an indeterminate term of from 316 to 10 years and otherwise affirmed. We are in agreement that the sentence imposed is excessive and should be reduced to the extent indicated, taking into consideration the fact that this was defendant’s first conflict with the law. Concur—Silverman, J. P., Fein, Lane, Yesawich and Sandler, JJ.